DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1459794 in view of Lee US 2014-0053030.
KR 10-1459794 discloses a device comprising: a cluster monitoring unit (300) configured to monitor a digital cluster (200); and a control unit configured to receive a state of the digital cluster (200) (see
paragraphs [0019], [0032] and figure 1). The device has RPM and speed data as shown in Figure 6.

    PNG
    media_image1.png
    311
    395
    media_image1.png
    Greyscale


KR 10-1459794 lacks that an apparatus comprises a control unit configured to set a
cluster backup function according to received state information, wherein, when a cluster
monitoring unit detects an abnormal state of a cluster, the control unit is configured to set the
cluster backup function. 
Lee discloses a Micom (20) that calculates trip data during normal operation of a trip
computer in a clear region of a RAM (31) and backs up old trip data stored in a clear region
(31b) into a nonvolatile region (31a); when a battery reset (voltage drop) occurs, the micom
(20) rewrites the old trip data backed up in the nonvolatile region (3la) in the clear region
(31b); and then the micom (20) displays the old trip data rewritten in the clear region (31b)
on a display (40) (see paragraph [0044)]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of KR b’974 with a back up device as taught by Lee in order to save the data. In regards to claims 2 and 4 Lee discloses controlling the cluster to display vehicle information on a screen of the cluster according to the backup function such as when the battery voltage drops and the micom 20 rewrites the trip data into nonvolatile region 31a. In regards to claim 5 see Lee paragraph 32. In regards to claim 7 see paragraph 44 of Lee. Claim s8 and 9 are considered old and well known in the art. The rejection of claims 10-11 and 13-16 follow from the above rejections.


Claim(s) s 3, 6 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1459794 in view of Lee US 2014-0053030 as applied to claims 1, 2, 4, 5, 7-11 and 13-16 above, and further in view of KR 10-215-0009817.
     The modified reference to KR ‘974 lacks the exact disclosure of a CAN interface and of a heart beat monitor. The device of KR 10-215-0009817 discloses the use of a CAN to control the interface. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the modified device of KR ‘974 with a CAN to control the interface in order to consolidate controls. The use of a heart beat monitor is considered old and well known in the art. 
                                                            PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661